PER CURIAM.
Upon a complaint by The Florida Bar, this Court appointed referee to conduct a hearing regarding Hayes’ alleged misconduct. Hayes tendered a conditional guilty plea for consent judgment * acknowledging his violation of Disciplinary Rules 1-102(A)(1), (4) and (6); 6-101(A)(l), (2) and (3); and 7-101(A)(l), (2) and (3) of the Code of Professional Responsibility. The referee recommended that Hayes be found guilty in accordance with his conditional plea and that he be given a public reprimand to be administered by publication in the Southern Reporter and his personal appearance before the Board of Governors of The Florida Bar.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter and Hayes’ appearance before the Board of Governors of The Florida Bar shall serve as the public reprimand.
Judgment for costs in the amount of $792.52 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ„ concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.